Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Texas Department of Criminal Justice and               Appeal from the County Court at Law No.
the Texas Workforce Commission,                        3 of Fort Bend County, Texas (Tr. Ct. No.
Appellants                                             19-CCV-066338). Memorandum Opinion
                                                       delivered by Chief Justice Morriss, Justice
No. 06-21-00087-CV         v.                          Stevens and Justice van Cleef participating.

Benjamin LeFoumba, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and render judgment
affirming the Commission’s decision that the appellee is not entitled to benefits.
       We further order that the appellee, Benjamin LeFoumba, pay all costs of this appeal.


                                                       RENDERED MAY 26, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk